DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Auburn discloses a clip applier configured to apply a surgical clip to tissue comprising a first and second jaw member and a stabilizing member. 
However, Auburn does not disclose in combination with the claim language, the first jaw member having a longitudinal channel in an inner portion extending along a longitudinal axis of the clip applier.  Additionally, Auburn does not disclose a stabilizer member comprising a first bend and a second bend configured to facilitate compression of the stabilizing member when the first and second jaw members are in a closed configuration, the first bend positionable between a longitudinal axis of the clip applier and the first jaw member, and the second bend positionable between the longitudinal axis of the clip applier and the second jaw member.
No combination of Auburn and prior art of record or prior art at large serves to rectify the deficiencies of Auburn in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771     

/DIANE D YABUT/Primary Examiner, Art Unit 3771